         Case 1:19-cv-01355-RBW Document 1 Filed 05/09/19 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

DR. JIANLI YANG                                     :
232 E Street, NE                                    :
Washington, D.C. 20002                              :
                                                    :   CIVIL ACTION NO. _____________
                               Plaintiff,           :
                                                    :
v.                                                  :
                                                    :
TA KUNG PAO                                         :
342 Hennessy Road                                   :
2nd Floor                                           :
Wan Chai, Hong Kong                                 :
                                                    :
                               Defendant.           :


                                            COMPLAINT

       Plaintiff Dr. Jianli Yang (“Dr. Yang”), by and through undersigned counsel, brings this

action against Ta Kung Pao [⼤大公报] for defamation and defamation per se and in support


thereof alleges as follows:

                                             PARTIES

       1.      Plaintiff Dr. Jianli Yang is an individual residing in Washington, DC.

       2.      Defendant, Ta Kung Pao, is a Chinese-language newspaper (print and on-line),

with its principal place of business in Hong Kong, China. Defendant’s publication is widely read

and disseminated in this District.

                                 JURISDICTION AND VENUE

       3.      Subject-matter jurisdiction is conferred on this Court pursuant to 28 U.S.C. §

1332(a) as the matter in controversy exceeds $75,000 (excluding interests and costs), and there is

a complete diversity of citizenship.
          Case 1:19-cv-01355-RBW Document 1 Filed 05/09/19 Page 2 of 13



        4.      Venue for all causes of action stated herein pursuant to 28 U.S.C. § 1391(b)(2)

lies in the District of Columbia in that a substantial part of the events or omissions giving rise to

the claim occurred in the District of Columbia, and Defendant directed acts to Plaintiffs in the

District of Columbia.

                                      STATEMENT OF FACTS

        5.      Dr. Yang is a scholar, human rights activist, and world-renowned leader on the

advancement of democracy in China.

        6.      Dr. Yang is the Founder and President of Citizen Power Initiatives for China

(“CPIC”). CPIC is a non-profit organization whose mission is to advance a peaceful transition to

democracy in China. CPIC regularly conducts research, holds press conferences, and publishes

statements and articles in furtherance of this mission.

        7.      CPIC has published many articles criticizing the Chinese Communist Party

(“CCP”). Some of CPIC’s most recent works include March 18, 2019 article titled “China’s

Weapons of Mass Surveillance,”1 and a March 4, 2019 press conference on China’s religious

persecution.2

        8.      Dr. Yang is also a research consultant for Harvard University, a Co-Founder of

China Human Rights Accountability Center, Senior Advisor to the Human Rights Foundation,

Senior Advisor to Raoul Wallenberg Center for Human Rights, Advisor to UN Watch, Advisor

to Right to Nonviolence, Advisor to Freedom Now, Advisor to Freedom Rights Project, Senior

Advisor to the International Chinese-Tibetan Association, Member of the International

Commission for the Prosecution of Crimes Against Humanity of the Castro Regime, and Trustee

of the Milton S. Eisenhower Foundation.

1
  https://www.citizenpowerforchina.org/single-post/2019/03/18/China%E2%80%99s-Weapons-of-Mass-
Surveillance
2
  https://www.citizenpowerforchina.org/single-post/2019/02/28/Chinas-Worsen-Mass-Religious-Persecution

                                                      2
         Case 1:19-cv-01355-RBW Document 1 Filed 05/09/19 Page 3 of 13



       9.     Dr. Yang was born in the Shandong Province of China. After getting a M.S. in

Mathematics and teaching University for a year in China at the age of 23, Dr. Yang moved to the

United States. He later earned Ph.D.s from University of California Berkeley and Harvard

University.

       10.    In 1988, Dr. Yang believed that the first step of China’s liberalization was for

Chinese society to escape the control of the Chinese Communist Party (“CCP”). To facilitate

this, Dr. Yang organized the first democratic election for the Chinese Student and Scholars

Association at UC-Berkeley. He was elected President of the student organization and declared

that it would have no affiliation with the Chinese Embassy. This was among the first independent

overseas Chinese student organizations in the United States.

       11.    In 1989, Dr. Yang’s fellow Chinese students at Berkeley elected him to travel

back to Beijing to support their counterparts in China who were demonstrating for democracy in

Tiananmen Square.

       12.    Dr. Yang joined the movement and witnessed the Chinese army massacre

thousands of Chinese citizens. He narrowly escaped capture, and death, and returned to the

United States. On June 21, 1989, Dr. Yang appeared in front of the United States Congressional

Human Rights Committee as a witness of the Tiananmen Square Massacre.

       13.    On July 7 and 8, 1989, Dr. Yang again appeared as a Tiananmen Square Massacre

witness in front of the United States Congress and the United Nations.

       14.    Later in 1989, Dr. Yang helped form the Independent Federation of Chinese

Students and Scholars in the United States (“IFCSS”) – the first ever independent student

federation with grassroots chapters in nearly every U.S. college campus with Chinese students.




                                               3
            Case 1:19-cv-01355-RBW Document 1 Filed 05/09/19 Page 4 of 13



Dr. Yang also assisted in the founding of Federation for a Democratic China, a worldwide pro-

Chinese democracy organization.

       15.      In 1990, Dr. Yang became a co-Founder and President of the Foundation for

China in the 21st Century (“Foundation for China”) until his arrest in China in 2002. The

Foundation for China was the most important think-tank for China’s peaceful transition to a

constitutional democracy and served critical functions which included disseminating information

to China, promoting human rights, and assisting democracy activists and independent scholars

network in China by acting as their international advocate.

       16.      As the Foundation for China’s President, Dr. Yang designed and conducted a

research project entitled “China’s Constitutional Future.” The project, spearheaded by renowned

scholars and practitioners from varying cultural, ethnic, religious, and regional backgrounds,

produced a Constitution of the Federation of China. This draft Constitution, co-authored by Dr.

Yang, has been used as one of the most important blueprints by Chinese dissidents and

democracy scholars and practitioners. The Dalai Lama studied the draft Constitution and met

with Dr. Yang in 1996 to discuss it.

       17.      Through his work promoting constitutional democracy in China, Dr. Yang

realized the importance of the relations between and among different cultural, ethnic, religious,

and regional groups. As one of the Foundation’s major undertakings, Dr. Yang single-handedly

launched various programs facilitating dialogues between these groups. He began with dialogues

between the Han Chinese and Tibetans, across the Taiwan Strait. In 1995 in Boston, on the Dalai

Lama’s birthday, he organized the largest ever dialogue between the Dalai Lama and Chinese

scholars.




                                                4
         Case 1:19-cv-01355-RBW Document 1 Filed 05/09/19 Page 5 of 13



       18.     In 2000, Dr. Yang expanded these dialogues to include other ethnic and regional

groups by creating the annual Interethnic Leadership Conference (“ILC”).

       19.     The ILC was founded with the guidance of the Dalai Lama and supported

financially by the National Endowment for Democracy. The conferences are held every year in

different locations throughout the world.

       20.     Since 2000, the ILC has involved more than 1,000 young leaders from varying

ethnical and regional groups, world leaders, scholars, human rights activists, and non-

governmental organization leaders. The ILC participants are committed to human rights as a

universal value. The ILC has provided critical counterweight to the “divide and conquer”

strategy of the CCP and seeks to empower young leaders to use tools and strategies of nonviolent

resistance, social media influence, and unified citizen power in international advocacy.

       21.     Through the cooperative spirit of these conferences and work on joint

projects/campaigns between the conferences, a strong coalition has been forged among these

ethnic, religious, and regional groups. The ILC has become the single most important forum for

planning and pursuing a peaceful transition to democracy in China.

       22.     In 2001, Dr. Yang founded the online magazine Yibao (translated to “Citizen

Forum” in Chinese) and it is one of the most influential and widely circulated magazines run by

the Chinese dissident community.

       23.     In 2002, after completing his Doctorate in Political Economy at Harvard

University, Dr. Yang returned to China to help the labor movement with non-violent struggle

strategies. He was arrested and sentenced to five years in prison, and kept in solitary confinement

for a significant period of time. Following an international outcry for his release, including a




                                                5
         Case 1:19-cv-01355-RBW Document 1 Filed 05/09/19 Page 6 of 13



United Nations Resolution and unanimous vote of both houses of the United States Congress, Dr.

Yang was freed in April 2007.

       24.    Immediately following his return to the United States, he formed Initiatives for

China/Citizen Power, a pro-democracy movement and organization committed to a peaceful

transition to democracy in China.

       25.    A few months after its formation, Initiatives for China/Citizen Power launched a

demonstration of Citizen Power by sponsoring a 500-mile walk by Dr. Yang from Boston to

Washington, D.C. (the “GongMin Walk”) to highlight the human rights situation in China and

call for continued American leadership in the struggle for peaceful democratic reform. The

GongMin Walk received worldwide acclamation from leaders around the world, including His

Holiness, the Dalai Lama, the Honorable Nancy Pelosi, and President Ma Ying-Jeo of Taiwan.

Dr. Yang concluded the GongMin Walk by joining Speaker Pelosi at a large commemorative

rally on Capital Hill on June 4, 2008, the 19th anniversary of the Tiananmen Square Massacre.

       26.    In March 2010, Dr. Yang co-chaired the Committee on Internet Freedom at the

Geneva Human Rights and Democracy Summit.

       27.    In December 2010, in Oslo at the 2010 Nobel Peace Prize award ceremony, Dr.

Yang represented the imprisoned Chinese democracy leader Liu Xiaobo (that year’s Nobel

Laureate), who later died in the CCP’s custody on July 13, 2017.

       28.    In March 2011, Dr. Yang spoke at the United Nations Human Rights Council,

directly questioning the representatives of China on Human Rights issues.

       29.    In December 2011, Dr. Yang joined the Dalai Lama and four other delegates to

attend the Forum Democracy and Human Rights in Asia conference, hosted by former Czech

President Vaclav Havel.



                                               6
          Case 1:19-cv-01355-RBW Document 1 Filed 05/09/19 Page 7 of 13



        30.      Later, Dr. Yang led a global campaign against China’s bid for new membership

on the United Nations Human Rights Council. Dr. Yang collected more than 12,000 signatures

from Chinese citizens and more than 1 million signatures from individuals across the world.

        31.      In the Spring of 2014, Dr. Yang called for a global prayer for China, for its people

and leaders, on the 25th anniversary of the Tiananmen Square Massacre. The call was echoed by

spiritual leaders throughout the world, including the Dalai Lama and Archbishop Desmond Tutu.

        32.      In support of Hong Kong’s umbrella movement, Dr. Yang initiated and led

petitions to the White House in support of Hong Kong’s democracy and to prevent a second

Tiananmen Square Massacre.3

        33.      On December 10, 2015, Dr. Yang launched two worldwide campaigns titled

“Inscribe the Tiananmen Massacre on the Unesco’s Memory of the World Register” and “Seek

Truth about the Two Tiananmen Tank Men.”

        34.      Over the years, Dr. Yang has helped design, launch, and lead numerous major

citizen initiatives. Dr. Yang is a frequent contributor to and interviewee by the international

media, panelist at hearings held by United States Congress, European Parliament, UK Parliament

and Taiwan Legislative Yuan.

        35.      Dr. Yang has received many awards for his work. From 2009-2017 he was elected

as one of the Top 100 Chinese Public Intellectuals.

        36.      Dr. Yang’s awards include: Recipient of the 2013 Truman-Reagan Freedom

Award; 2013 Harvard Kennedy School Alumni Achievement Award; 2012 CEPOS Freedom

Award; 2012 Morris Abram Human Rights Award (UN Watch); 2007 First Freedom Pioneer

Award (Beijing); 2007 Freedom Spirit Award (Independent Federation of Chinese Scholars and

3
  The White House responded to Dr. Yang’s petition, see
https://petitions.obamawhitehouse.archives.gov/petition/support-hong-kong-democracy-and-prevent-second-
tiananmen-massacre-hong-kong.

                                                      7
            Case 1:19-cv-01355-RBW Document 1 Filed 05/09/19 Page 8 of 13



Students in the United States); 2006 Democratic Hero Award (Asian-Pacific Foundation for

Human Rights in New Zealand); 2003 Spirituality and Justice Award (All Saints Parish

Episcopal Church of Brookline, Massachusetts); 2002 Outstanding Democracy Fighter Award

(Chinese Democracy Education Foundation); 1999 Sun Yat-Sen News and Cultural Award (Sun

Yat-Sen Cultural Foundation in the United States); 1999 First Prize in Essay Competition

sponsored by “Central Daily” in Taiwan; 1991 Outstanding Graduate Instructor Award

(University of California Berkeley); 1990 Outstanding Chinese Student in America Award

(Education Foundation in San Francisco).

          37.     On November 22, 2018, Defendant published an article titled “Yang Jianli

Repeatedly Launches Anti-China Campaigns and Moves Closer to CIA.”4 A certified translation

of that article, along with the original, is attached hereto as Exhibit 1.

          38.     In that Article, Defendant states that Dr. Yang “[c]ooperates closely with the U.S.

Central Intelligence Agency.” (hereinafter referred to as the “Defamatory Statement”) (See,

Exhibit 1).

          39.     The Defamatory Statement is false. Dr. Yang does not “cooperate closely with the

U.S. Central Intelligence Agency.”

          40.     Ta Kung Pao’s Article was published via its website and disseminated to

thousands of readers, including many readers here in Washington, D.C.

          41.     Upon information and belief, the Article was republished to various other

websites.

          42.     The Defamatory Statement is part of the CCP’s scheme to discredit and destroy

all Chinese dissidents, particularly those who advocate for constitutional democracy.



4
    See http://www.takungpao.com/news/232109/2018/1122/208575.html

                                                     8
           Case 1:19-cv-01355-RBW Document 1 Filed 05/09/19 Page 9 of 13



          43.   It is a well-known fact that the CCP controls many media outlets in China,

including Ta Kung Pao. It is also known that the CCP will purchase those few remaining news

outlets that remain independent, in order to maintain control.

          44.   It is widely reported that Ta Kung Pao is a state-owned and controlled news

outlet.

          45.   Upon information and belief, the CCP used Ta Kung Pao to publish the Article

containing the Defamatory Statement in an effort to punish, defame, and discredit Dr. Yang for

his continued work as a Chinese pro-democracy activist.

                                            COUNT I
                                           Defamation

          46.   Plaintiff realleges and incorporates by reference the allegations contained in the

preceding paragraphs.

          47.   The Defamatory Statement that Plaintiff “[c]ooperates closely with the U.S.

Central Intelligence Agency” is false and concerns the Plaintiff.

          48.   Defendant published the written Defamatory Statement without privilege to third

parties via its website, which has been viewed by hundreds of thousands of visitors. No privilege,

absolute or conditional, attaches to the Defamatory Statement.

          49.   The defamation is clear from the false Defamatory Statement itself or by

implication, omission, and/or innuendo that may require extrinsic facts not contained in the

Defamatory Statement.

          50.   Defendant made the Defamatory Statement with actual malice knowing the

Defamatory Statement was false or made the Defamatory Statement with reckless disregard for

whether the Defamatory Statement was false when it published the Article.




                                                 9
         Case 1:19-cv-01355-RBW Document 1 Filed 05/09/19 Page 10 of 13



       51.     Upon information and belief, the Article containing the Defamatory Statement

was repeated and published to hundreds of thousands of people, in the public domain.

       52.     Defendant’s actions were willful, wanton, and malicious, and made with the intent

to harm Plaintiff’s reputation, business interests, and profession.

       53.     The Article containing the Defamatory Statement by the Defendant was intended

to permanently damage Dr. Yang’s profession and trade as a Chinese democracy activist,

scholar, professor, author, researcher, consultant, and speaker and to permanently damage Dr.

Yang’s reputation in the eyes of the Chinese Dissident community and the world at large.

       54.     Alternatively, Defendant made the Defamatory Statement in the Article by failing

to act with a reasonable level of care to determine whether or not the Defamatory Statement was

false when it published the Defamatory Statement.

       55.     As a direct and proximate result of the Defendant’s acts, Plaintiff has suffered and

continues to suffer substantial injury to his reputation, business interests, and profession.

       56.     As a direct and proximate result of Defendant’s acts, Dr. Yang has suffered and

will continue to suffer damages including loss of income, lost business opportunities for his

various non-profit organizations, past pecuniary expenses, future pecuniary expenses, and

damage to his reputation as a Chinese democracy activist.

       57.     The Defamatory Statement that Plaintiff “[c]ooperates closely with the U.S.

Central Intelligence Agency” constitutes defamation and has caused damage to Plaintiff.

       58.     Due to the severity of Defendant’s Defamatory Statement, Plaintiff is entitled to

punitive damages.




                                                 10
        Case 1:19-cv-01355-RBW Document 1 Filed 05/09/19 Page 11 of 13



                                           COUNT II
                                        Defamation Per Se

       59.     Plaintiff realleges and incorporates by reference the allegations contained in the

preceding paragraphs.

       60.     The Defamatory Statement that Plaintiff “[c]ooperates closely with the U.S.

Central Intelligence Agency” is false and concerns the Plaintiff.

       61.     Defendant published the written Defamatory Statement without privilege to third

parties via its website, which has been viewed by hundreds of thousands of visitors. No privilege,

absolute or conditional, attaches to the Defamatory Statement.

       62.     The defamation is clear from the false Defamatory Statement itself or by

implication, omission, and/or innuendo that may require extrinsic facts not contained in the

Defamatory Statement.

       63.     Defendant made the Defamatory Statement with actual malice knowing the

Defamatory Statement was false or made the Defamatory Statement with reckless disregard for

whether the Defamatory Statement was false when it published the Article.

       64.     Upon information and belief, the Article containing the Defamatory Statement

was repeated and published to hundreds of thousands of people, in the public domain.

       65.     Defendant’s actions were willful, wanton, and malicious, and made with the intent

to harm Plaintiff’s reputation, business interests, and profession.

       66.     The Article containing the Defamatory Statement by the Defendant was intended

to permanently damage Dr. Yang’s profession and trade as a Chinese democracy activist,

scholar, professor, author, researcher, consultant, and speaker and to permanently damage Dr.

Yang’s reputation in the eyes of the Chinese Dissident community and the world at large.




                                                 11
         Case 1:19-cv-01355-RBW Document 1 Filed 05/09/19 Page 12 of 13



       67.     Alternatively, Defendant made the Defamatory Statement in the Article by failing

to act with a reasonable level of care to determine whether or not the Defamatory Statement was

false when it published the Defamatory Statement.

       68.     As a direct and proximate result of Defendant’s acts, Plaintiff has suffered and

continues to suffer substantial injury to his reputation, business interests, and profession.

       69.     As a direct and proximate result of the Defendant’s acts, Dr. Yang has suffered

and will continue to suffer damages including loss of income, lost business opportunities for his

various non-profit organizations, past pecuniary expenses, future pecuniary expenses, and

damage to his reputation as a Chinese democracy activist.

       70.     The Defamatory Statement that Plaintiff “[c]ooperates closely with the U.S.

Central Intelligence Agency” constitutes defamation per se and has caused damage to Plaintiff.

       71.     Due to the severity of Defendant’s Defamatory Statement, Plaintiff is entitled to

punitive damages.

                                     PRAYER FOR RELIEF

       WHEREFORE Plaintiffs prays for the following relief:

       (a)     damages in an amount no less than $10,000,000.00;

       (b)     interest from the date of judgment pursuant to 28 U.S.C. § 1961;

       (c)     punitive damages in an amount sufficient to deter further tortious and

               malicious behavior by Defendant;

       (d)     costs, expenses, and attorney fees incurred by Plaintiff, in this case; and

       (e)     such other and further relief as this Court deems just and proper.




                                                 12
       Case 1:19-cv-01355-RBW Document 1 Filed 05/09/19 Page 13 of 13



                                DEMAND FOR JURY TRIAL

      Plaintiff requests a trial by jury on any and all issues so triable.

                                              Respectfully submitted,

Date: May 9, 2019                             /s/ Daniel S. Ward
                                              ________________________________
                                              Daniel S. Ward (DC Bar # 474339)
                                              WARD & BERRY PLLC
                                              2000 Pennsylvania Avenue, NW
                                              Suite 4500
                                              Washington, D.C. 20006
                                              Phone: (202) 331-8160
                                              dan@wardberry.com

                                              Counsel for Plaintiff




                                                 13
